(2005) (stating that we review a district court order granting summary
                judgment de novo). Specifically, further discovery is necessary to
                determine whether AR 750.04 applies to Stevenson's correspondence with
                the Florida and Minnesota civilly committed individuals, whom he sent
                and received letters to and from. The plain language of AR 750.04
                prohibits correspondence between incarcerated persons with few
                exceptions, none of which apply to the facts presented here. AR 750.04(1).
                The Nevada Department of Correction's Administrative Regulations
                Manual defines "incarcerated persons" as "[i]ndividuals committed or
                confined after arrest, before trial and/or following a conviction of a crime."
                (Emphasis added). Thus, in order to determine if AR 750.04 applies to
                Stevenson's correspondence with the Florida and Minnesota civilly
                committed individuals, it must be determined whether the Florida and
                Minnesota civilly committed individuals were "committed . .. after arrest,
                before trial and/or following a conviction of a crime." If they were, then
                AR 750.04 prohibits Stevenson's correspondence with them. If not, then
                AR 750.04 does not prohibit Stevenson's correspondence with them. We
                reverse and remand for this factual determination to be made. 2


                      'The answer to this question is not self-evident because in both
                Florida and Minnesota a person may be civilly committed without a
                criminal conviction. See Fla. Stat. Ann. § 394.912(2)(b) (West 2014); Fla.
                Stat. Ann. § 394.913 (West 2014); Minn. Stat. § 253B.18(1)(a) (2014);
                Minn. Stat. § 253B.04(1)(a) (2014). Additionally, while the answer to this
                question was hinted at in Stevenson's interrogatory responses, it was not
                decisively answered.

                      2 Forclarity, we are only reversing the grant of summary judgment
                as to Stevenson's third cause of action, which sought a declaratory
                judgment that AR 750.04 does not prohibit his correspondence with civilly
                committed individuals On appeal, Stevenson did not argue the
                constitutionality of the regulation or its effect on his rights. Consequently,
                                                                    continued on next page . . .
SUPREME COURT
        OF
     NEVADA
                                                       2
(D) 1947A
                                 As to Stevenson's second argument, we conclude that the
                    district court did not abuse its discretion by refusing to allow Stevenson
                    access to the evidence supporting NDOC's motion for summary judgment. 3
                    See generally Howard v. State, 128 Nev., Adv. Op. 67, 291 P.3d 137 (2012)
                    (explaining that a court has discretion over its records); SRCR 3.
                    Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED IN
                    PART AND REVERSED IN PART AND REMAND this matter to the
                    district court for proceedings consistent with this order.


                                                                                     J.
                                                        Saitta




                                                        Gibbons


                                                                                     J.




                      . continued

                    we affirm the district court's grant of summary judgment as to Stevenson's
                    first and second causes of action, which alleged that his First and
                    Fourteenth Amendment rights were violated. See Edwards v. Emperor's
                    Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006)
                    (stating that this court need not consider claims that are not cogently
                    argued or supported by relevant authority).

                          3 We have considered the parties' remaining arguments and conclude
                    that they are without merit.


SUPREME COUPT
        OF
     NEVADA
                                                           3
(0) 1947A    4404
                cc:   Hon. Jim C. Shirley, District Judge
                      Snell & Wilmer, LLP/Las Vegas
                      Attorney General/Carson City
                      Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A